internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 9-plr-112334-02 date date in re legend decedent spouse son daughter date date bank dollar_figurex dear this is in response to your letter dated date and subsequent correspondence requesting on behalf of decedent’s estate and spouse an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of decedent and spouse’s generation-skipping_transfer gst exemptions to transfers to two irrevocable trusts a summary of the facts and representations submitted are as follows decedent died on date survived by spouse son and daughter prior to her death on date decedent created two irrevocable trusts trusts one for the benefit of son and one for the benefit of daughter son daughter and bank are the co-trustees of the trusts the terms of the trusts are identical except as to each trust’s beneficiary the pertinent terms of the trusts are as follows plr-112334-02 article second section a of each trust provides that the trustees shall distribute the entire income of each trust to the beneficiary at least quarterly for the beneficiary’s lifetime and shall from time to time or at any time distribute to the beneficiary so much of the principal as the trustees other than the beneficiary shall in their sole discretion deem proper for the beneficiary’s health support or education article second section b of each trust provides the beneficiary with a testamentary limited power to appoint the accrued and undistributed_income and principal of his or her trust among decedent’s descendants other than the beneficiary the beneficiary’s estate the beneficiary’s creditors or the creditors of the beneficiary’s estate article second section c provides that any unappointed accrued and undistributed_income and principal shall be distributed in equal shares to the beneficiary’s then living descendants per stirpes if any or if none then in equal shares to decedent’s then living descendants per stirpes decedent funded each trust with marketable_securities valued at dollar_figurex decedent and spouse each consented to split the gifts under sec_2513 for gift_tax purposes and to be treated as the transferor of one-half of the gifts for gst tax purposes under sec_2652 decedent requested bank to prepare a united_states gift and generation- skipping transfer_tax return form_709 for decedent and spouse reporting the gifts to the trusts bank prepared the returns which were then reviewed by decedent’s attorneys and executed by decedent and spouse bank inadvertently failed to make an allocation of gst_exemption on either return and the attorney who reviewed the returns failed to notice the error the returns were timely filed but no allocation of gst_exemption was made on either return you have requested a ruling that spouse individually and as the personal representative of decedent’s estate be granted an extension of time under sec_2642 and sec_301_9100-3 to make allocations of decedent and spouse’s gst exemptions to the split_gifts to the trusts in an amount that would cause each trust to have an inclusion_ratio of zero for gst tax purposes law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-112334-02 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable during the year at issue sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-112334-02 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore spouse individually and as the personal representative of decedent’s estate is granted an extension of time of sixty days from the date of this letter to make a retroactive_allocation of decedent and spouse’s gst exemptions in any amount that would cause decedent and spouse’s split_gifts to the trusts to have an inclusion_ratio of zero for gst tax purposes the allocations once made will be effective as of the date of the transfers to the trusts and the gift_tax value of the transfers to the trusts will be used in determining the amount of decedent and spouse’s gst_exemption to be allocated to the trusts the allocations should be made on separate supplemental form 709s filed for spouse and decedent’s estate with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-112334-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes two copies for attachment to supplemental form 709s cc
